Boyce, J.
 The court is constrained to deny the motion to dismiss the petition on the ground of mistake in the initial “T.” in the Christian name of the defendant (Carr v. Buchanan, 5 Boyce, 254, 92 Atl. 875), and also to deny the motion to amend (Wagner v. Wagner, 3 Penn. 303, 51 Atl. 603; Sindowski v. Sindowski, 2 Boyce, 547, 84 Atl. 805), and will proceed to hear the case on its merits. If the evidence establishes the fact that the correct initial in the Christian name of the defendant is “I”, and not “T”, and that she was personally served with the summons issued in this cause, and if after hearing the evidence the court shall be satisfied that a decree nisi should be granted, the court will, in entering the decree, substitute “I.” for “T.” in the Christian name of the defendant.
After the hearing:
Boyce, J.
The marriage certificate, the admissions of the plaintiff and other evidence clearly show that “I,” and not “T.,” is the correct initial for the middle Christian name of the defendant and that the defendant was served personally, and the evidence adduced establishes the fact of willful desertion on the part of the defendant as alleged in the petition.
Let a decree nisi be entered, with the initial “I.” incorporated therein, instead of “T.,” in the Christian name of the defendant.